COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





    
   NOS.	2-09-234-CR

2-09-235-CR

2-09-236-CR





MELVIN DASHAWN GRIGGS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 22, 2010, the trial court filed a corrected certification of appellant Melvin Dashawn Griggs’s right to appeal his convictions that form the basis of these appeals. 
 See
 Tex. R. App. P. 25.2(a)(2), (d), (f).  The corrected certification states that these are plea bargain cases in which Griggs has no right of appeal and that Griggs has waived his right of appeal.  

Based on the information contained in the corrected certification, on March 16, 2010, we issued an order expressing our concern about whether we have jurisdiction over the appeals.  We explained that the appeals were subject to dismissal unless any party desiring to continue them filed a response showing grounds to continue them.  
See
 Tex. R. App. P. 44.3.  We have not received any such response.  Accordingly, we dismiss the appeals for want of jurisdiction. 
 See
 Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); 
Jackson v. State
, 168 S.W.3d 239, 243 (Tex. App.—Fort Worth 2005, no pet.).



PER CURIAM



PANEL:  LIVINGSTON, C.J.; MCCOY and MEIER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  April 29, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.